DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim contains a typographical error.  In step D, the word “article” should read “articles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlhoff (DE 19940645, machine translation referenced herein).
Regarding Claim 1:  Carlhoff teaches a method of washing articles in a dishmachine comprising:
providing a dishmachine comprising:
a first tank with a first composition (Fig. 2, element 13)’
a first pump (element 15);
a second tank with a second composition (Fig. 2, element 14);
a second pump (element 15); and
articles to be cleaned (elements 2);
filling the first tank with the first composition (element 7) and filling the second tank with the second composition (element 8) [0034];
spraying the first composition from the first tank onto the articles in the dishmachine;
spraying the second composition from the second tank onto the articles in the dishmachine; and
spraying fresh water rinse onto the articles in the dishmachine [0048-49].
Carlhoff does not expressly disclose the duration of the spraying of the first and second compositions.  However, it is well known in the cleaning art that the duration of spraying will affect the cleaning efficiency, wherein an excessive duration may waste resources, while insufficient duration will provide weak cleaning.  Carlhoff also teaches that the procedure during a washing program depends on the type and degree of soiling [0040]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the spraying duration to achieve times within the claimed range in order to provide sufficient cleaning without wasting the cleaning resources. 
Claims 2-5:  Carlhoff teaches the elements of Claim 1 as discussed above, and further teaches that the first and second compositions may be alkaline or acidic compositions [0011, 0026].
Regarding Claim 6:  Carlhoff teaches the elements of Claim 1 as discussed above.  Carlhoff further teaches a predetermined number of program runs [0044], which reads on applicant’s limitation of repeating the spraying steps at least once.
Regarding Claims 7 and 8:  Carlhoff teaches the elements of Claim 1, as disclosed above.  Although Carlhoff does not expressly disclose the duration time as claimed, Carlhoff does suggest that the length of time for each of the phases is dependent on factors such as the level of soiling [0040].  It has been held that where the general conditions of the claim are taught by the prior art one of ordinary skill in the art would have found it obvious to optimize such conditions through routine optimization MPEP 2144.05 (II).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Carlhoff by limiting the length of time to complete the method in order to conserve energy and resources.
Regarding Claim 9:  Carlhoff teaches the elements of Claim 1, as described above.  Carlhoff does not expressly teach the total amount of fresh water used. It is understood that the amount of water used in the method will affect the cleaning efficiency. Too little water could cause insufficient cleaning and rinsing; too much water would unnecessarily deplete resources.  Thus, it would have been obvious to one of ordinary skill in the art to limit this amount of fresh water used to a value within the claimed range in order to efficiently clean the articles while conserving the required resources.
Regarding Claim 10:  Carlhoff teaches the elements of Claim 1, as described above.  Carlhoff further illustrates that the first tank is covered at the top with an opening in the top cover and a valve in communication with the opening configured to allow fluid to flow into the first tank (see Fig. 2).
Regarding Claims 11 and 12: Carlhoff teaches the elements of Claim 1, as described above.  Carlhoff teaches that the first composition is sprayed at a first composition and the second composition is sprayed at a second temperature [0040]. Carlhoff does not expressly disclose that the second temperature is higher than the first temperature.  However, Carlhoff teaches that the individual temperatures of the first and second temperatures may be different [0040].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Carlhoff by providing the second temperature higher than the first temperature in order to achieve a desired cleaning effect.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,357,898.  Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,925,460.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim are merely broader than the patented claims. It is clear that all of the elements of instant claims 1-9 are found in claims 1-8 of US 9,357,898 and instant claims 1-12 are found in claims 1-9 of 9,357,898. The difference lies in the fact that the patent claims include more elements and are more specific. Thus, the invention of the patent claims are, in effect, a "species" of the "generic" invention of the instant claims. It has been held that the generic invention is "anticipated” by the “species". See MPEP 804 Section 11(B). Since claims 1-9 or 1-12 are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714